Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 04/20/2021. In virtue of this communication, claims 2, 4 – 5, 9, 11, 27, 29 – 30 have been canceled; claims 1, 3, 8, 10, 23, 28 have been amended.  Claims 1, 3, 6 – 8, 10, 23, 28, and 31 – 32 are pending in this office action. 
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1, 3, 6 – 8, 10, 23, 28, and 31 – 32 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance:
Claims 1, 3, 6 – 8, 10, 23, 28, and 31 – 32 are allowed for the reasons as set forth in the Applicant's response filed on 04/20/2021. 
In addition, CN 104798432 teaches a device-to-device (D2D) discovery method, wherein a mobile device intends to discover the other devices, which can perform D2D communication; the mobile device initiates a discovery operation via a discovery request broadcast to the other devices within a wireless communication range, the discovery request comprising identification information for identifying; and a discovering device; in response to the discovery request, the other device processes the discovery request, generates and transmits a discovery response, wherein the discovery response comprising authentication data for identifying and authenticating the other device; and the mobile device receives the discovery response and performs validation and .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645